J-S09007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JAMES ANTHONY GORE

                        Appellant                   No. 1103 MDA 2015


           Appeal from the Judgment of Sentence May 27, 2015
              In the Court of Common Pleas of York County
           Criminal Division at No(s): CP-67-CR-0001756-2014


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                              FILED MAY 20, 2016

     Appellant, James Anthony Gore, appeals pro se from the judgment of

sentence   entered after   his   parole   was revoked for, among others,

threatening the life of his parole officer. We conclude that Gore’s appellate

brief fails to meaningfully raise any cognizable legal issues, and therefore

quash.

     Gore was initially arrested after a Pennsylvania State Trooper observed

him driving erratically on Interstate 83. After pulling Gore over, the Trooper

noticed a strong smell of alcohol coming from Gore, and observed that Gore

was confused and disheveled. After a bench trial, the trial court convicted

Gore of driving under the influence and five associated summary offenses,

and imposed a sentence of time served to six months of incarceration.
J-S09007-16


        Gore was immediately paroled, and shortly thereafter was charged

with violating the terms of his parole. Specifically, his parole officer, Ryan

Laucks, alleged that Gore had failed to report for scheduled appointments,

failed to pay court costs and fines, failed to complete a drug and alcohol

evaluation, and had threatened to “put a warrant out for [Officer Lauck’s]

life.” Gore failed to attend the scheduled hearing on his violations, and a

warrant was issued for his arrest.

        Gore was later detained and at the subsequent hearing, conceded that

he had failed to appear at the appointments, failed to pay costs and fines,

and failed to complete the drug and alcohol evaluation. See N.T., 5/27/15,

at 4-5. His only objection to each of these charges was that the

requirements were “voluntary acts.” Id. The trial court found him in violation

of his parole, and sentenced him to serve the balance of his original

sentence.

        Gore subsequently filed a document that the trial court treated as a

motion for reconsideration, which it denied.1 This timely appeal followed. The

trial court ordered Gore to file a statement of matters complained of on

appeal, and Gore filed a document in response. This document is a rambling

diatribe against the trial court, devoid of any rational attempt at forming a

coherent argument. We remanded the case to the trial court to verify that

____________________________________________


1
    Gore’s filing is not included in the certified record before us.



                                           -2-
J-S09007-16


Gore desired to proceed pro se on appeal. See Com. ex rel. Stanley v.

Myers, 228 A.2d 215, 217 (Pa. Super. 1967).

     On remand, the trial court scheduled a hearing in accordance with our

memorandum. Gore failed to appear. The trial court issued a bench warrant,

and Gore was eventually brought before the court for a hearing. Gore stated

that he desired to proceed pro se, and further refused to provide the trial

court with any financial information beyond the fact that he is self-employed.

The trial court found that Gore had knowingly and voluntarily waived his

right to counsel on appeal, and returned the case to this Court. See

Commonwealth v. Houtz, 856 A.2d 119, 122 (Pa. Super. 2004);

Commonwealth v. Rogal, 120 A.3d 994, 1007 (Pa. Super. 2015).

     We note that Gore’s brief on appeal contains many substantial defects,

which hamper meaningful appellate review of his claims. While Gore’s briefs

contain most of the necessary headings, the body of each section does not

substantially meet the requirements set forth in the Rules of Appellate

Procedure. For example, Gore’s statement of the case contains significant

instances of argument and does not actually contain any reference to the

procedural or factual background of this case, in contravention of Pa.R.A.P.

2117(b).

     More importantly, Gore’s legal argument is woefully underdeveloped.

The argument contains no citations to legal authorities, and makes no




                                    -3-
J-S09007-16


attempt to apply any legal authority to the present case or, if present, such

attempts are incoherent. See Pa.R.A.P. 2119(b).

      “When a party’s brief fails to conform to the Rules of Appellate

Procedure and the defects are substantial, this Court may, in its discretion,

quash     or    dismiss    the     appeal     pursuant     to    Rule    2101.”

Giant Food Stores, LLC v. THF Silver Spring Development, L.P., 959
A.2d 438, 443 (Pa. Super. 2008) (citing Pa.R.A.P. 2101). Furthermore,

“[w]hen issues are not properly raised and developed in briefs, when the

briefs are wholly inadequate to present specific issues for review[,] a Court

will not consider the merits thereof.” Branch Banking and Trust v.

Gesiorski, 904 A.2d 939, 942-943 (Pa. Super. 2006) (citation omitted).

      “While this court is willing to liberally construe materials filed by a pro

se litigant, we note that appellant is not entitled to any particular advantage

because [he] lacks legal training. As our supreme court has explained, any

layperson choosing to represent [himself] in a legal proceeding must, to

some reasonable extent, assume the risk that [his] lack of expertise and

legal training will prove [his] undoing.” Gesiorski, 904 A.2d at 942 (citation

omitted). As Gore has chosen to proceed pro se, he cannot now expect this

Court to act as his attorney.

      We are therefore compelled to quash this appeal as the numerous and

serious defects in the brief prevent us from conducting a meaningful review.

      Appeal quashed. Jurisdiction relinquished.


                                      -4-
J-S09007-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2016




                          -5-